____




Order entered April 2, 2013




                                              In The
                                 Qonrt of ppeat
                        jfiftb itrict of cxa at afta

                                      No.   05-13-00298-CV
                                      No.   05-13-00299-CV
                                      No,   05-13-00300-CV
                                      No.   05-13-00301-CV
                                      No.   05-13-00302-CV

                              IN RE CRAIG WATKINS, Relator

                    On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause No. F11-00180-Q, F11-00181-Q,
                        F1l-00182-Q, F11-00183-Q, and Fl1-191-Q

                                             ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                                                      /
                                                             M1C’I-IAEL J. ONEII I.
                                                             JUSTICE